Citation Nr: 0114186	
Decision Date: 05/21/01    Archive Date: 05/30/01	

DOCKET NO.  00-19 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder, including degenerative joint disease.

2.  Entitlement to service connection for a left knee 
disorder, including degenerative joint disease.

3.  Entitlement to a compensable rating for a deviated nasal 
septum.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from February 1959 to 
January 1961.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2000 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) located in 
Newark, New Jersey.  


REMAND

The veteran in this case seeks service connection for a 
bilateral knee disorder, as well as an increased evaluation 
for a deviated nasal septum.  During the course of a hearing 
before the undersigned member of the Board in March 2001, the 
veteran argued that, while in service, he injured his knees 
while performing "squat jumps" as part of his physical 
training, and further injured his knees while undergoing 
"jungle warfare training" in Panama.  The veteran 
additionally testified that, while in service, he suffered a 
"busted nose" during skirmishes with Panamanian civilians, as 
a result of which he has experienced difficulty breathing, at 
times, to the point of "suffocation."

In that regard, the Board notes that, in May 1959, while in 
service, the veteran was seen for recurrent dislocation of 
his patella.  A physical examination conducted at that time 
was within normal limits, though the veteran was referred for 
orthopedic consultation.  There was no comment as to which 
patella was involved, no subsequent reference to the above 
noted orthopedic consultation, and no further reference to 
patella dislocation in subsequent service medical records.  
As of the time of the veteran's service separation 
examination in December 1960, his knees were within normal 
limits, and no pertinent diagnosis was noted.  

At the time of a private orthopedic examination in January 
2000, the veteran gave a history of knee problems, "even when 
he was in the military 40 years ago with his right knee."  
According to the veteran, he had experienced a feeling of 
"instability and clicking," which had grown worse with time.  
The pertinent diagnosis noted was bilateral knee degenerative 
joint disease, right greater than left.  

Following a VA general medical examination in February 2000, 
the veteran received a diagnosis of "arthritis."  However, 
the joint or joints affected by that "arthritis" were neither 
specified, nor described.  In a statement of late March 2001, 
the same orthopedic surgeon who had apparently performed the 
veteran's January 2000 examination commented that the veteran 
suffered from "bilateral knee degenerative disease based upon 
trauma sustained during military service, in all medical 
probability."  However, it is presently unclear whether, at 
the time of the aforementioned examination in January 2000, 
or somewhat later in March 2001, the veteran's private 
orthopedic examiner had access to the veteran's medical 
records, including, specifically, his service medical 
records.

Turning to the issue of a compensable evaluation for the 
veteran's service-connected deviated nasal septum, the Board 
notes that, in late November 1959, while in service, the 
veteran sustained a superficial laceration to the bridge of 
his nose, though with no evidence of any fracture.  The 
veteran subsequently underwent surgery for the removal of a 
keloid which had formed in the area of the aforementioned 
laceration.  At the time of the veteran's service separation 
examination in December 1960, there was no evidence of any 
disorder or deformity of his nose, nor was any pertinent 
diagnosis noted.

The Board observes that, on VA general medical examination in 
September 1965, there was a deviation of the veteran's nasal 
septum to the left, accompanied by "moderate obstruction."  
However, on subsequent VA ear, nose and throat examination in 
March 2000, no opinion was offered as to the degree of 
deviation of the veteran's nasal septum, or the extent of any 
obstruction of the nasal passages.

In order to properly evaluate the severity of the veteran's 
deviated nasal septum, current information is required 
regarding the degree of obstruction of one or both of the 
nasal passages.  As is clear from the above, no such 
information is available.  Accordingly, further development 
will be undertaken prior to a final adjudication of the 
veteran's claim for an increased evaluation for a deviated 
nasal septum.  

During the pendency of the veteran's appeal, there has been a 
significant change in the law.  More specifically, on 
November 9, 2000, the President signed into law the Veterans' 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefines the obligations of 
the VA with respect to the duty to assist, and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
This law also eliminates the concept of a well-grounded claim 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims (Court) in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that the VA cannot assist in the development 
of a claim that is not well grounded.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment, 
and not yet final as of that date.  Veterans' Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7(a), 
114 Stat. 2096; 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

In light of the aforementioned, and because of the change in 
the law brought about by the VCAA, a REMAND in this case is 
required for compliance with the notice and duty to assist 
provisions contained in the new law. 

Accordingly, the case is REMANDED for the following actions:

1.  Any pertinent VA or other inpatient 
or outpatient treatment records 
subsequent to March 2001 should be 
obtained and incorporated in the claims 
folder.  The veteran should be requested 
to sign the necessary authorization for 
release of any private medical records to 
the VA.

2.  The veteran should be accorded a VA 
orthopedic examination to ascertain the 
nature and etiology of his knee 
disorders.  The claims file and a 
separate copy of this REMAND must be made 
available to and reviewed by the examiner 
prior to conduction and completion of the 
examination.  All clinical findings 
should be reported in detail and X-rays 
of both knees should be taken.  At the 
conclusion of the examination, the 
physician should respond to the following 
questions:  (a) Is it at least as likely 
as not that any current disorder of the 
right knee or left knee developed during 
service; (b) Is it at least as likely as 
not that degenerative arthritis of either 
knee was manifest in the first 
postservice year; (c) Is it at least as 
likely as not that any current pathology 
of either knee is related to injury in 
service, or is otherwise related to 
service.

3.  The veteran should be accorded a VA 
otolaryngologic examination to ascertain 
the severity of the service connected 
deviated nasal septum.  All clinical 
findings should be repoted in detail.  
The examining otolaryngologist should 
specifically comment regarding the degree 
of obstruction (in terms of a percentage) 
of one or both of the veteran's nasal 
passages.   The claims file and a 
separate copy of this REMAND must be made 
available to and reviewed by the 
examiners prior to conduction and 
completion of their examinations.

3.  Thereafter, the RO should review the 
claims file, and ensure that all 
notification and development action 
required by the Veterans' Claims 
Assistance Act of 2000, Pub. L. No. 
106-475, is completed.  

4.  The RO should then readjudicate the 
veteran's claims.  Should the benefits 
sought on appeal remain denied, the 
veteran and the veteran's representative 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action until otherwise 
notified.  The purpose of this REMAND is to procure 
additional development, and to comply with recently enacted 
legislation.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




